
	

115 HR 5798 RH: Opioid Screening and Chronic Pain Management Alternatives for Seniors Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 573
		115th CONGRESS2d Session
		H. R. 5798
		[Report No. 115–739, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2018
			Mr. Bucshon (for himself, Mrs. Dingell, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 12, 2018Additional sponsors: Mrs. Blackburn and Mr. Walden
			June 12, 2018
			Reported from the Committee on Energy and Commerce
		
		June 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend title XVIII of the Social Security Act to require a review of current opioid prescriptions
			 for chronic pain and screening for opioid use disorder to be included in
			 the Welcome to Medicare initial preventive physical examination.
	
	
 1.Short titleThis Act may be cited as the Opioid Screening and Chronic Pain Management Alternatives for Seniors Act. 2.Requiring a review of current opioid prescriptions for chronic pain and screening for opioid use disorder to be included in the Welcome to Medicare initial preventive physical examination (a)In generalSection 1861(ww) of the Social Security Act (42 U.S.C. 1395x(ww)) is amended—
 (1)in paragraph (1), by inserting and a review of current opioid prescriptions and screening for opioid use disorder (as defined in paragraph (4)), before but does not include; and
 (2)by adding at the end the following new paragraph:  (4) (A)For purposes of paragraph (1), the term a review of current opioid prescriptions and screening for opioid use disorder means, with respect to an individual—
 (i)a review by a physician or qualified non-physician practitioner of all current prescriptions of the individual; and
 (ii)in the case of an individual determined by the review of a physician or qualified non-physician practitioner under subparagraph (A) to have a current prescription for opioids for chronic pain that has been prescribed for a minimum period of time (as specified by the Secretary)—
 (I)a review by the physician or practitioner of the potential risk factors to the individual for opioid use disorder;
 (II)an evaluation by the physician or practitioner of pain of the individual; (III)the provision of information regarding non-opioid treatment options for the treatment and management of any chronic pain of the individual; and
 (IV)if determined necessary by the physician or practitioner based on the results of the review and evaluation conducted as described in this paragraph, an appropriate referral by the physician or practitioner for additional treatment.
 (B)For purposes of this paragraph, the term qualified non-physician practitioner means a physician assistant, nurse practitioner, or certified clinical nurse specialist. . (b)Effective dateThe amendments made by subsection (a) shall apply with respect to initial preventive physical examinations furnished on or after January 1, 2020.
			
	
		June 12, 2018
		Reported from the Committee on Energy and CommerceJune 12, 2018The Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
